Exhibit 10.8

 

BANK OF COMMERCE HOLDINGS

NOTICE OF EXERCISE OF STOCK OPTION BY OPTIONEE

 

Pursuant to the 2010 Equity Plan and the Option Agreement dated [INSERT],
between Bank of Commerce Holdings, a California corporation (the “Company”), and
me, [INSERT], I hereby elect to purchase [INSERT] shares of the common stock of
the Company (the “Shares”), at the option price of $[INSERT] per share. My
certified or cashiers check (or another form of immediately available funds) in
the amount of $[INSERT] is enclosed. The shares are to be [issued in one
certificate(s) and registered in the name(s) of INSERT].

 

I certify that my tax identification number is: [INSERT]

 

I hereby agree to be bound by all of the terms and conditions set forth in the
Bank of Commerce Holdings 2010 Equity Plan Agreement.

 

 

Dated:

[INSERT]

           

COMPANY

   

BANK OF COMMERCE HOLDINGS

     

a California corporation

         

By:

     

Print Name:

 

Samuel D. Jimenez

 

Title:

 

EVP / Chief Operating Officer

       

GRANTEE

By:

     

Address:

 

[INSERT]

     

[INSERT]

 

 